t c summary opinion united_states tax_court dreamco development corp petitioner v commissioner of internal revenue respondent docket no 16136-11s l filed date rosanne dipizio an officer for petitioner john m janusz for respondent summary opinion wells judge the petition in this case was filed pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure reviewable by any other court and this opinion shall not be treated as precedent for any other case this case is before the court on respondent’s motion for summary_judgment pursuant to rule we must decide whether respondent’s appeals_office abused its discretion when it upheld respondent’s notices of intent to levy and notices of federal_tax_lien with respect to the quarters ending march june september and date march june september and date and march june and date background the facts set forth below are based upon examination of the pleadings moving papers responses and attachments petitioner’s principal_place_of_business is in cheektowaga new york rosanne dipizio also known as rosanne lettieri is petitioner’s president ms dipizio petitioner is a developer and general contractor on date petitioner untimely filed form sec_941 employer’s quarterly federal tax_return for the quarters date through date petitioner included full payment of the tax with the form sec_941 respondent assessed late filing and failure to pay additions to tax failure to deposit penalties and interest against petitioner on date petitioner filed its form_941 with respect to the quarter ending date on date respondent’s employee susan mitchell contacted ms dipizio to attempt to collect the penalties and interest with respect to the quarters ending date through date ms dipizio requested abatement of the penalties but because respondent had previously on another occasion within the preceding three years assessed a penalty against petitioner because of its failure to timely file and pay ms mitchell determined that petitioner was not eligible for abatement on date respondent received petitioner’s form sec_941 for the quarters ending march june and date petitioner also paid the tax due with those returns on date petitioner submitted a partial payment for the interest due on the returns filed on date on date ms mitchell received a letter from ms dipizio again requesting abatement of the penalties ms dipizio wrote i have now hired an employee to handle the payments in a timely manner and do all the paperwork 2throughout the correspondence in the record the parties refer to the additions to tax and penalties without distinction as penalties for clarity we adopt their usage in this opinion necessary so that this issue does not happen again ms mitchell denied ms dipizio’s request for abatement on date respondent mailed petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing with respect to petitioner’s liabilities for the quarters ending date through on date petitioner filed its form_941 with respect to the quarter ending date on date respondent mailed petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 with respect to petitioner’s liabilities for the quarters ending date through on date respondent received petitioner’s form request for a collection_due_process or equivalent_hearing regarding the proposed levy with respect to the quarters ending date through on date respondent received petitioner’s form regarding respondent’s notice_of_federal_tax_lien nftl with respect to the quarters ending date through on both forms petitioner checked the box for offer_in_compromise and wrote interest only penalties waived i have now employed the services of having this taken care of sic so it doesn’t happen anymore sic on date respondent assessed a federal_tax_deposit penalty with respect to petitioner’s deposits for the quarter ending date on date respondent mailed to petitioner a notice_of_intent_to_levy with respect to petitioner’s liability for the quarter ending date on date respondent assessed a federal_tax_deposit penalty with respect to petitioner’s deposits for the quarter ending date on date respondent received petitioner’s request for a collection_due_process_hearing regarding the proposed levy with respect to petitioner’s liability for the quarter ending date on date respondent mailed to petitioner a notice_of_intent_to_levy with respect to petitioner’s liability for the quarter ending date on date respondent received petitioner’s request for a collection_due_process_hearing regarding the proposed levy with respect to petitioner’s liability for the quarter ending date respondent’s appeals_office acknowledged its receipt of petitioner’s requests for collection_due_process hearings with four separate letters dated date and january february and date settlement officer rebecca warfield scheduled a telephone conference for date ms warfield requested that before the conference petitioner complete and submit a form 433-b collection information statement for businesses and the required attachments additionally ms warfield asked that petitioner submit other documents including lists of officers directors and major shareholders bank signature cards lists of all real properties owned by petitioner lists of all open accounts_receivable lists of all machinery and inventory on hand and all unfiled form sec_941 petitioner failed to submit any of the documents ms warfield requested on date ms warfield contacted petitioner’s president ms dipizio after reaching ms dipizio ms warfield informed ms dipizio that she had not received any of the requested documents ms dipizio acknowledged that she had not submitted the documents yet but that she was planning to do so the following day ms warfield gave petitioner an extension until date on february and ms dipizio faxed at least some of the requested documents to ms warfield including a number of form sec_941 on the form 433-b ms dipizio disclosed that petitioner’s assets included more than dollar_figure in cash and equity in real_property of dollar_figure the form 433-b also showed that petitioner had lent ms dipizio more than dollar_figure the form 433-b showed that during the six-month period ending date petitioner had monthly income of dollar_figure and monthly expenses of dollar_figure including gross wages and salaries of dollar_figure ms warfield held a telephone conference with ms dipizio on date during the telephone conference ms warfield advised ms dipizio that petitioner was not eligible for the proposed offer-in-compromise because its equity in real_property alone was sufficient to pay its liability ms dipizio stated that her divorce decree required her to transfer the real_property to her former husband ms warfield also advised ms dipizio that petitioner again was behind on filing its quarterly returns and ms dipizio said that she would fax copies of the returns to ms warfield which she did on date on date respondent mailed to petitioner three separate notices of determination concerning collection action s under sec_6330 notices of determination one of the notices of determination sustained the levy action with respect to petitioner’s tax quarters ending march june september and date march june september and date and date no notice_of_determination was issued with respect to the lien action for those quarters respondent acknowledges that this omission was an inadvertent error the other two notices of determination sustained both the lien and levy actions with respect to the quarters ending june and date the notices of determination explained that petitioner was not eligible for the proposed offer-in-compromise because petitioner had not yet filed all of the form sec_941 required including returns for the quarters ending march june and date date date and date because petitioner had not yet filed its form_940 employer’s annual federal unemployment futa_tax return for or and because petitioner had fallen behind again on its tax deposits during date the notices of determination also noted that petitioner had sufficient equity in assets to satisfy the amount due with respect to petitioner’s request for abatement of penalties the notices of determination stated during the collection_due_process_hearing at your request the settlement officer also discussed the possibility of relief from penalties associated with the tax_assessment you were encouraged to review the information available and www irs gov and a brief discussion of reasonable_cause as basis for relief took place appeals advised you that a period of time would be given to you for the purpose of providing a request of that nature and supportive documentation for this consideration while appeals is aware of your current efforts to secure professional assistance to ensure the difficulties of complying with filing and payment of federal tax_liabilities and would support the continuation of those efforts this does not constitute reasonable_cause basis for relief of prior penalties appeals has considered in full your request for relief from penalties separately that consideration does not provide for any relief at this time 3although ms dipizio faxed at least some of those form sec_941 to the appeals_office on february and for reasons that are not entirely clear from the record the appeals_office did not process them separately on date ms warfield mailed petitioner a letter denying its request for adjustment of the penalties in the letter ms warfield explained the process for appealing the determination of the appeals_office with respect to the penalties the record contains no evidence that petitioner pursued any further actions with respect to its request for adjustment of the penalties petitioner timely filed its petition in this court petitioner contends in its petition that it has filed all the required form sec_941 even though it was not required to do so because it is a seasonal employer that it does not have equity sufficient to pay the amount due that it is current on its tax obligations and that it will suffer hardship if it has to pay the full amount of its liabilities the petition does not mention the denial of petitioner’s request for abatement of penalties respondent filed a motion for summary_judgment and we ordered petitioner to file a response to respondent’s motion however petitioner failed to file a response before the date set for trial respondent filed a motion to continue the trial so that the court could consider respondent’s motion for summary_judgment we ordered petitioner to file a response to respondent’s motion to continue the trial but petitioner again failed to file a response petitioner also failed to appear at the calendar call for the court’s buffalo new york trial session on date on date we granted respondent’s motion to continue the trial discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials and may be granted where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule a and b fla peach corp v commissioner 90_tc_678 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in the light most favorable to the nonmoving party 98_tc_518 aff’d 17_f3d_965 7th cir however the party opposing summary_judgment must set forth specific facts that show a genuine issue of material fact exists and may not rely merely on allegations or denials in the pleadings rule d under rule d if the adverse_party does not respond to the motion for summary_judgment this court may where appropriate enter a decision against that party baker v commissioner tcmemo_2001_283 even though petitioner failed to respond to respondent’s motion and failed to appear at trial we will address the contentions petitioner raised in its petition if a taxpayer requests a hearing in response to a notice_of_federal_tax_lien or a notice_of_levy pursuant to sec_6320 or sec_6330 a hearing shall be held before an impartial officer_or_employee of the appeals_office sec_6330 at the hearing the taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability unless the taxpayer did not receive a notice_of_deficiency for the liability in question or did not otherwise have an earlier opportunity to dispute the liability sec_6330 see also 114_tc_604 the phrase underlying tax_liability includes the tax_deficiency additions to tax and statutory interest gray v commissioner t c ___ ___ slip op pincite date 115_tc_329 following a hearing the appeals_office must determine whether to sustain the filing of the lien and whether proceeding with the proposed levy action is appropriate in making that determination the appeals_office is required to take into consideration verification presented by the commissioner during the hearing process that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer and whether the proposed lien or levy action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 sec_6330 grants this court jurisdiction to review the determination made by the appeals_office in connection with the sec_6330 hearing where the underlying tax_liability is properly in issue we review the matter de novo see 114_tc_176 however where the validity of the underlying tax_liability is not properly in issue we will review the determination of the appeals_office for abuse_of_discretion 117_tc_183 sego v commissioner t c pincite goza v commissioner t c pincite an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 petitioner does not contest its underlying liabilities therefore we review the determination of the appeals_office for abuse_of_discretion we have held that it is not an abuse_of_discretion for the appeals_office to refuse to consider a taxpayer’s offer-in-compromise on the grounds that the taxpayer has a history of 4in its petition petitioner did not raise the issue of respondent’s denial of its request for abatement of penalties accordingly we deem that issue conceded see rule b noncompliance and is not in compliance with current tax obligations see 129_tc_107 in doing so the appeals_office is following the requirements of the regulations see sec_301_6320-1 q a-d8 sec_301_6330-1 q a-d8 proced admin regs the irs does not consider offers to compromise from taxpayers who have not filed required returns or have not made certain required deposits of tax petitioner contended in its petition that it has filed all the required form sec_941 even though it was not required to do so because it is a seasonal employer petitioner’s contention that it is a seasonal employer and therefore not required to file form sec_941 is belied by the fact that in many years petitioner paid employees during every quarter moreover petitioner’s business is general contracting which is not an industry such as farming typically associated with seasonal employees and the administrative record contains no evidence that would suggest petitioner should be considered a seasonal employer accordingly we conclude that petitioner has not shown that it was a seasonal employer therefore petitioner was required to file form sec_941 every quarter even when it did not have employees on its payroll see irs publ’n circular_e employer’s tax guide although petitioner contests respondent’s assertion that it failed to file all required form sec_941 and forms petitioner has offered no evidence to support its contention similarly although petitioner contends that it is current with its tax obligations it offered no evidence to contradict respondent’s records that it is again behind on its federal tax deposits accordingly we conclude that there is no genuine issue of material fact as to whether petitioner is in compliance with its tax obligations we conclude that petitioner is not in compliance with its filing and paying obligations and that it therefore was not an abuse_of_discretion for respondent’s appeals_office to reject petitioner’s offer-in-compromise on those grounds see giamelli v commissioner t c pincite on the basis of the foregoing we hold that respondent’s appeals_office did not abuse its discretion and therefore we will grant respondent’s motion for summary_judgment in reaching the foregoing holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered for respondent
